DETAILED ACTION


						Restriction/ Election

 Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.    Group I: Claims 1-14 and 20 are directed to a method of configuring a forwarding state for a pair of maximally redundant trees (MRT) from the network node to a virtual proxy node, and of requesting to receive multicast streams for the multicast contents according to the forwarding state -- classified in CPC H04L 12/18.

II.    Group II: Claims 15-19 are directed to a device generating a modified network graph using routing information, and computing a pair of MRTs using the modified network graph -- classified in CPC H04L45/10.

The inventions are distinct, each from the other because of the following reasons:

Inventions II and l are related as combination and subcombinations. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for 
	
In the instant case, the combination (Invention II) as claimed does not require the particulars of the subcombination (Invention I) as claimed -- because it does not require a processing circuitry including a routing protocol process configured to generate a modified network graph of the network topology using routing information. The subcombination has separate utility such as a device for computing a pair of MRTs from a network node to the virtual proxy node using the modified network graph.
	
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Restriction for examination purposes as indicated is proper because all these  inventions listed in this action are independent or distinct for the reasons given 
	(a) the inventions have acquired a separate status in the art in view of their  different classifications;
	(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);
(d) prior art applicable to one invention would not likely be applicable to another invention;
(e) the species are likely to raise different prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.148) and (ii) identification of the claims encompassing the elected invention.
  
The election of an invention may be made with or without traverse. To reserve a    right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be 
	
If claims are added after the election, applicant must indicate which of these  claims are readable upon the elected invention.

 Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

	  	                                  Conclusion


Any inquiry concerning this communication or earlier communications from the  examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000).

/C.Q.T/
/ALPUS HSU/Primary Examiner, Art Unit 2465